UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 11 Terms and definitions 13 Trustee approval of management contract 14 Other information for shareholders 18 Financial statements 19 Federal tax information 41 About the Trustees 42 Officers 44 Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors’ appetite for risk. While volatility may linger for some time, it is important to note that Putnam’s active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to offer accessibility and current income with relatively low risk For most people, keeping part of their savings in an easily accessible place is an essential part of an investment plan. Putnam Money Market Fund can play a valuable role in many investors’ portfolios because it seeks to provide stability of principal and liquidity to meet short-term needs. In addition, the fund aims to provide investors with current income at short-term rates. Because it invests in high-quality short-term money market instruments, the fund’s risk of losing principal may be lower than that of other funds. It typically invests in securities that are rated in the highest or second-highest category of at least one nationally recognized rating service. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. Money market fund yields typically rise and fall along with short-term interest rates. Money market funds may not track rates exactly, however, as securities in these funds mature and are replaced with newer instruments earning the most current interest rates. Whether you want to earmark money for near-term expenses or future investment opportunities, or just stow away cash for an unforeseen “rainy day,” this fund can be an appropriate choice. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. The effects of inflation may erode the value of your investment over time. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Types of money market securities Money market securities are issued by governments, government agencies, financial institutions, and established non-financial companies. Securities your fund invests in include: Commercial paper Short-term unsecured loans issued by large corporations, typically for financing accounts receivable and inventories Bank certificates of deposit Direct obligations of the issuing commercial bank or savings and loan association Repurchase agreements (repos) Contracts in which one party sells a security to another party and agrees to buy it back later at a specified price; acts in economic terms as a secured loan Government securities Direct short-term obligations of governments or government agencies; for example, U.S. Treasury bills Variable-rate demand notes (VRDNs) Floating-rate securities with a long-term maturity, usually 20 or 30 years, that carry a coupon that resets every one or seven days, making them eligible for purchase by money market mutual funds. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Yield reflects current performance more closely than total return. See pages 5 and 10–11 for additional performance information. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio managers Joanne M. Driscoll, CFA, and Jonathan M. Topper How would you describe the investment environment during the 12 months ended September 30, 2011? Joanne: With all the uncertainty and market volatility facing investors today, it’s easy to forget that the U.S. economy was beginning to turn a corner in the early months of the reporting period. Riskier assets like high-yield bonds and equities were rallying in response to a series of positive developments — most notably the encouraging financial results from corporate America. However, several developments pushed investors to reassess their expectations this past spring. Mixed economic indicators, Europe’s sovereign debt crisis, U.S. budget discussions, and inflationary pressures in China depressed investor sentiment and contributed to a more challenging atmosphere in the second half of theperiod. Amid the increased uncertainty, we maintained Putnam Money Market Fund’s conservative, high-quality focus and avoided the distressed sectors of the money market. The fund performed in line with the current interest-rate environment, which has been defined, in large measure, by the Fed’s [Federal Reserve’s] decision to hold its benchmark federal funds rate steady in the 0%-to-0.25% range for 33 months since December 2008. While the Fed’s action was designed to promote liquidity in the financial system and to stimulate economic growth, it has resulted in returns and yields on money market securities that have hovered at historic lows. The Fed has effectively cut interest rates to zero percent. What other steps has the central bank taken in recent months to foster stronger economic growth? Jonathan: For some time, we have held the view that the Fed was unlikely to change its accommodative monetary policy until late 2012. However, given the increased risk of This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 13. 5 an economic downturn in recent months, the Fed calmed the markets in August by announcing that its current accommodative stance would extend well into 2013. We now expect the Fed to maintain this posture at least until the middle of 2013. With little wiggle room with regard to monetary policy, the Fed, in a widely expected stimulus move, announced “Operation Twist” in September. The program involves selling $400 billion in short-term Treasuries and then buying an equal amount of longer-term Treasuries, starting in October 2011 and ending in June 2012. This program is designed to push down yields on long-term bonds, while keeping short-term rates relatively unchanged. By helping to lower interest rates on mortgage and business loans, the Fed hopes that consumers and companies will have an incentive to borrow and spendmoney. What are the implications of the European debt crisis for U.S. money market investors? Joanne: The eurozone’s debt issues and the lack of a coordinated response weighed on investors’ minds throughout the period — contributing to weak confidence in the region. Many troubled European banks hold billions of euros in the sovereign debt of Greece, Spain, Italy, and other struggling European countries, with French banks appearing the most vulnerable. The worry is that the European crisis could potentially spread to the United States, as many U.S. money market funds hold short-term European bank debt. Over the course of the period, U.S. money market fund managers have been reducing their exposure to European banks — as we at Putnam did — thereby attempting to limit the fallout in the event that the crisis deteriorates further. Allocations are represented as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 In August, ratings agency S&P [Standard & Poor’s] downgraded its credit rating for U.S. Treasuries. How significant was that move, and how did it affect money markets? Jonathan: During the summer debt-ceiling debates, S&P was fairly clear that Washington’s inability to address such key issues as entitlement reform and tax reform— and thereby failing to reduce the federal deficit over the next decade — would result in a downgrade. Ultimately, Congress raised the debt ceiling to meet its short-term debt obligations and passed a plan to reduce the federal debt by at least $2.1 trillion over the next decade instead of the $4 trillion that the rating agency was recommending. Citing concern about the growing burden of long-term U.S. federal debt, S&P followed through and downgraded the U.S. sovereign debt by one ratings notch from AAA to AA+. It is important to note that the other two agencies — Moody’s and Fitch — did not follow suit. To answer the question about how the S&P downgrade affected money market funds, the downgrade applies only to the U.S. government’s long-term debt. In light of SEC [Securities and Exchange Commission] limitations on money market funds investing in longer-term securities, a money market fund would be more directly affected by a short-term debt rating downgrade. And there has not been any public discussion by the major rating agencies of downgrading the short-term credit rating for U.S. debt. We continually monitor the amount of liquidity the fund maintains and adjust it where necessary to meet the needs of our shareholders. SEC Rule 2a-7, which governs the operations of registered money market funds and requires them to invest only in short-term, highly liquid securities that represent minimal credit risk, specifically mandates that taxable money market funds maintain 10% daily investments and 30% weekly investments as minimum liquidity requirements. Where did you find your best investment opportunities in this complex marketenvironment? Joanne: Over the past year, we have remained diligent in our credit research process to avoid exposure to securities that might pose risks to the funds. As a result, we have maintained significant allocations to high-quality money market securities, such as repurchase agreements that are collateralized by government securities. We also selectively added to the fund’s credit exposure outside of Europe, most notably in Canada, and the Australian and Nordic regions. In addition, we added exposure to municipal securities through commercial paper and VRDNs [variable-rate demand notes]. We believe tax-exempt rates have become attractive due to the low-rate environment and provide additional diversification with solid credit profiles. On September 30, 2011, the 7-day yield [with the fund’s expense limitation] was 0.01%, and the portfolio’s WAM [weighted average maturity] was 28 days. Which holdings exemplified your strategy? Jonathan: During the period, the fund was exposed to large creditworthy banks, such as JPMorgan Chase , Royal Bank of Canada , and the Commonwealth Bank of Australia , with tight maturity limits. Looking at underlying bank fundamentals, we continue to see a relatively improving picture, however. Asset-quality measures are showing improving trends. Profits are being retained and are helping to build capital. These positive developments are somewhat offset by the banks’ underlying revenue weakness with soft loan demand, pressured interest margins, 7 lower capital markets volume, and ongoing regulatory pressure on fee business. The European sovereign debt stress remains an influence on our overall bank positioning, and we have limited these exposures. What is your outlook for the economy and money markets over the next severalmonths? Joanne: Revised GDP data show that the U.S. recession was deeper than we originally thought, suggesting that the recovery will likely be slower. U.S. growth in the first half of 2011 was especially weak, held back by higher oil prices, fiscal tightening, especially at the state and local levels, and the disruptive consequences of the Japanese disasters. With some of these factors reversing, we expected to see stronger performance in the second half of 2011. But we believe that the weakness in the financial markets during the third quarter and the mounting stresses in Europe represent major headwinds for the economy. Furthermore, sharp declines have occurred in consumer confidence and in key business indicators, notably, the Philadelphia Fed Index, and, in our view, the risk of a “double-dip” recession is now uncomfortably high. When economic conditions begin to solidly improve, we believe interest-rate normalization in the United States is likely to occur. Until that time, with money market yields indicating that short-term rates could hold at their current and very low levels well into 2012 and beyond, we will continue to focus on safety and liquidity, while looking for competitive yields further out on the money market maturity spectrum when investment opportunities arise. Thank you, Joanne and Jonathan, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper is a Portfolio Analyst at Putnam. He has a B.A. from Northeastern University. Jonathan has been in the investment industry since he joined Putnam in 1990. IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financialcrisis. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) Net Net Net Net asset Before After Before After asset asset asset value CDSC CDSC CDSC CDSC value value value Annual average (life of fund) 5.61% 5.13% 5.13% 5.13% 5.13% 5.47% 5.12% 5.37% 10 years 20.69 16.18 16.18 16.19 16.19 19.30 16.44 18.42 Annual average 1.90 1.51 1.51 1.51 1.51 1.78 1.53 1.71 5 years 9.53 8.09 6.09 8.09 8.09 9.07 8.09 8.77 Annual average 1.84 1.57 1.19 1.57 1.57 1.75 1.57 1.70 3 years 0.92 0.60 –2.40 0.60 0.60 0.81 0.60 0.74 Annual average 0.31 0.20 –0.81 0.20 0.20 0.27 0.20 0.25 1 year 0.01 0.01 –4.99 0.01 –0.99 0.01 0.01 0.01 Net Net Net Net Current yield asset Before After Before After asset asset asset (end of period)* value CDSC CDSC CDSC CDSC value value value Current 7-day yield (with expense limitation) 0.01% 0.01% — 0.01% — 0.01% 0.01% 0.01% Current 7-day yield (without expense limitation) –0.32 –0.82 — –0.81 — –0.47 –0.82 –0.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative Lipper returns For periods ended 9/30/11 Lipper Money Market Funds category average* Annual average (life of fund) 5.73% 10 years 17.24 Annual average 1.60 5 years 8.20 Annual average 1.59 3 years 0.58 Annual average 0.19 1 year 0.02 Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 274, 252, 234, 194, and 15 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class R Class T Number 12 12 12 12 12 12 Income $0.000136 $0.000136 $0.000136 $0.000136 $0.000136 $0.000136 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/10* 0.50% 1.00% 1.00% 0.65% 1.00% 0.75% Annualized expense ratio for the six-month period ended 9/30/11†‡ 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. ‡ Reflects a voluntary waiver of certain fund expenses. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $0.90 $0.90 $0.90 $0.90 $0.90 $0.90 Ending value (after expenses) $1,000.10 $1,000.10 $1,000.10 $1,000.10 $1,000.10 $1,000.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $0.91 $0.91 $0.91 $0.91 $0.91 $0.91 Ending value (after expenses) $1,024.17 $1,024.17 $1,024.17 $1,024.17 $1,024.17 $1,024.17 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your fund’s class M shares into another fund may involve a sales charge,however. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1fee. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive 14 practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. In addition, Putnam Management and Putnam Retail Management Limited Partnership (“PRM”) voluntarily waived certain fees in order to enhance your fund’s annualized net yield during its fiscal year ending in 2010. This fee waiver was voluntary and may be modified or discontinued at any time without notice. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. 15 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the 16 disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Money Market Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 281, 266 and 247 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with PRM, both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of suchservices. 17 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 19 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Money Market Fund (the “fund”) at September 30, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2011 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 10, 2011 20 The fund’s portfolio 9/30/11 REPURCHASE AGREEMENTS (34.3%)* Principal amount Value Interest in $295,000,000 joint tri-party repurchase agreement dated September 30, 2011 with Citigroup Global Markets, Inc. due October 3, 2011 — maturity value of $90,000,750 for an effective yield of 0.10% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.003% to 5.211% and due dates ranging from December 1, 2020 to July 1, 2041, valued at $300,900,001) $90,000,000 $90,000,000 Interest in $93,409,000 joint tri-party repurchase agreement dated September 30, 2011 with Deutsche Bank Securities, Inc. due October 3, 2011 — maturity value of $72,704,424 for an effective yield of 0.07% (collateralized by United States Treasury notes with a coupon rate of 2.25% and a due date of July 31, 2018, valued at $95,277,239) 72,704,000 72,704,000 Interest in $420,000,000 joint tri-party repurchase agreement dated September 30, 2011 with Goldman Sachs & Co. due October 3, 2011 — maturity value of $100,000,417 for an effective yield of 0.05% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.458% to 6.00% and due dates ranging from April 1, 2026 to September 1, 2041, valued at $428,400,000) 100,000,000 100,000,000 Interest in $56,000,000 joint tri-party repurchase agreement dated September 30, 2011 with JPMorgan Securities, Inc. due October 3, 2011 — maturity value of $37,000,555 for an effective yield of 0.18% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.625% to 10.75% and due dates ranging from June 1, 2013 to October 1, 2040, valued at $58,802,622) 37,000,000 37,000,000 Interest in $130,000,000 joint tri-party repurchase agreement dated September 30, 2011 with JPMorgan Securities, Inc. due October 3, 2011 — maturity value of $90,000,675 for an effective yield of 0.09% (collateralized by various Federal National Mortgage Association securities with coupon rates ranging from 3.50% to 7.00% and due dates ranging from April 1, 2012 to October 1, 2041, valued at $132,600,769) 90,000,000 90,000,000 Interest in $460,000,000 joint tri-party repurchase agreement dated September 30, 2011 with Merrill Lynch & Co., Inc. due October 3, 2011 — maturity value of $87,000,580 for an effective yield of 0.08% (collateralized by Government National Mortgage Association securities with a coupon rate of 4.50% and a due date of May 20, 2041, valued at $469,200,001) 87,000,000 87,000,000 Interest in $314,000,000 joint tri-party term repurchase agreement dated September 27, 2011 with Barclays Capital, Inc. due October 4, 2011, 0.07% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.151% to 5.953% and due dates ranging from April 1, 2035 to August 1, 2041, valued at $320,280,000) TR 19,000,000 19,000,000 Interest in $286,500,000 joint tri-party term repurchase agreement dated September 27, 2011 with Citigroup Global Markets, Inc. due October 4, 2011, 0.12% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.495% to 6.039% and due dates ranging from October 1, 2020 to September 20, 2041, valued at $292,447,981) TR 38,000,000 38,000,000 Interest in $150,000,000 joint tri-party term repurchase agreement dated September 28, 2011 with Deutsche Bank Securities, Inc. due October 5, 2011, 0.09% (collateralized by various Federal Home Loan Mortgage Corporation securities with coupon rates ranging from 3.50% to 7.00% and due dates ranging from January 1, 2026 to March 1, 2040, valued at $153,000,000) TR 36,500,000 36,500,000 21 REPURCHASE AGREEMENTS (34.3%)* cont. Principal amount Value Interest in $150,000,000 joint tri-party term repurchase agreement dated September 28, 2011 with Goldman Sachs & Co. due October 5, 2011, 0.10% (collateralized by various Government National Mortgage Association securities with coupon rates ranging from 4.00% to 5.50% and due dates ranging from July 15, 2026 to April 20, 2041, valued at $153,000,001) TR $36,500,000 $36,500,000 Interest in $39,000,000 tri-party term repurchase agreement dated September 1, 2011 with Merrill Lynch & Co., Inc. due November 4, 2011, 0.27% FRN (collateralized by various corporate bonds and notes with coupon rates ranging from 0.597% to 6.60% and due dates ranging from December 5, 2012 to January 5, 2038, valued at $40,950,001) TR 39,000,000 39,000,000 Total repurchase agreements (cost $645,704,000) ASSET-BACKED COMMERCIAL PAPER (19.6%)* Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.160 10/7/11 $9,400,000 $9,399,749 Bryant Park Funding, LLC 0.170 10/25/11 9,372,000 9,370,938 Bryant Park Funding, LLC 0.170 10/20/11 8,700,000 8,699,219 CAFCO, LLC 0.150 10/11/11 9,500,000 9,499,604 CHARTA, LLC 0.170 10/14/11 9,500,000 9,499,417 CIESCO LP 0.180 10/21/11 2,000,000 1,999,800 CIESCO LP 0.170 10/27/11 9,200,000 9,198,870 CRC Funding, LLC 0.170 10/28/11 9,500,000 9,498,789 Fairway Finance, LLC (Canada) 0.200 11/4/11 19,800,000 19,796,260 Fairway Finance, LLC (Canada) 0.200 10/25/11 4,700,000 4,699,373 Fairway Finance, LLC (Canada) 0.200 10/19/11 4,000,000 3,999,600 Falcon Asset Securitization Co., LLC 0.190 10/25/11 7,000,000 6,999,113 Falcon Asset Securitization Co., LLC 0.160 10/11/11 2,500,000 2,499,889 Falcon Asset Securitization Co., LLC 0.130 10/5/11 9,500,000 9,499,863 FCAR Owner Trust I 0.200 10/5/11 17,120,000 17,119,620 Govco, LLC 0.170 10/20/11 4,150,000 4,149,628 Govco, LLC 0.160 10/21/11 4,400,000 4,399,609 Jupiter Securitization Co., LLC 0.140 10/28/11 19,000,000 18,998,005 Liberty Street Funding, LLC (Canada) 0.260 11/21/11 8,800,000 8,796,759 Liberty Street Funding, LLC (Canada) 0.250 11/14/11 9,000,000 8,997,250 Liberty Street Funding, LLC (Canada) 0.190 10/12/11 10,900,000 10,899,367 Manhattan Asset Funding Co., LLC (Japan) 0.280 10/26/11 8,000,000 7,998,444 Manhattan Asset Funding Co., LLC (Japan) 0.260 10/11/11 7,800,000 7,799,437 Manhattan Asset Funding Co., LLC (Japan) 0.250 10/17/11 3,300,000 3,299,633 Old Line Funding, LLC 0.250 11/3/11 12,200,000 12,197,204 Old Line Funding, LLC 0.170 10/28/11 3,000,000 2,999,618 Old Line Funding, LLC 0.160 10/20/11 3,000,000 2,999,747 Straight-A Funding, LLC 0.190 11/14/11 26,000,000 25,993,962 Straight-A Funding, LLC 0.190 11/3/11 22,000,000 21,996,168 Straight-A Funding, LLC 0.160 10/3/11 10,000,000 9,999,911 Thunder Bay Funding, LLC 0.220 11/10/11 5,000,000 4,998,778 Thunder Bay Funding, LLC 0.210 11/2/11 12,000,000 11,997,760 Thunder Bay Funding, LLC 0.190 10/24/11 590,000 589,928 22 ASSET-BACKED COMMERCIAL PAPER (19.6%)* cont. Yield (%) Maturity date Principal amount Value Thunder Bay Funding, LLC 0.180 10/11/11 $1,433,000 $1,432,928 Variable Funding Capital Co., LLC 0.180 10/18/11 4,000,000 3,999,660 Variable Funding Capital Co., LLC 0.170 10/28/11 16,700,000 16,697,871 Victory Receivables Corp. (Japan) 0.310 12/20/11 4,100,000 4,097,176 Victory Receivables Corp. (Japan) 0.310 12/13/11 12,900,000 12,891,891 Victory Receivables Corp. (Japan) 0.240 10/21/11 11,390,000 11,388,481 Working Capital Management Co. (Japan) 0.310 10/4/11 9,100,000 9,099,765 Working Capital Management Co. (Japan) 0.240 10/3/11 9,100,000 9,099,879 Total asset-backed commercial paper (cost $369,598,963) COMMERCIAL PAPER (15.5%)* Maturity Principal Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.351 2/2/12 $21,500,000 $21,474,081 Barclays Bank PLC/Cayman (Cayman Islands) 0.200 10/6/11 9,500,000 9,499,736 Canadian Imperial Holdings, Inc. 0.160 11/7/11 9,260,000 9,258,477 Canadian Imperial Holdings, Inc. 0.140 10/5/11 9,260,000 9,259,856 Citigroup Funding, Inc. 0.250 10/12/11 9,200,000 9,199,297 Commonwealth Bank of Australia (Australia) 0.481 3/19/12 4,000,000 3,990,933 Commonwealth Bank of Australia (Australia) 0.366 12/8/11 14,000,000 14,000,000 Commonwealth Bank of Australia (Australia) 0.205 10/4/11 11,400,000 11,399,805 DnB NOR Bank ASA (Norway) 0.271 12/7/11 27,100,000 27,086,339 DnB NOR Bank ASA (Norway) 0.210 10/20/11 1,400,000 1,399,845 General Electric Capital Corp. 0.230 12/30/11 9,000,000 8,994,825 General Electric Capital Services 0.230 1/19/12 9,900,000 9,893,043 HSBC USA, Inc. (United Kingdom) 0.220 12/27/11 9,200,000 9,195,109 HSBC USA, Inc. (United Kingdom) 0.200 12/12/11 8,000,000 7,996,800 HSBC USA, Inc. (United Kingdom) 0.190 11/28/11 11,000,000 10,996,633 Nordea North America, Inc. (Sweden) 0.270 11/3/11 1,600,000 1,599,604 Nordea North America, Inc. (Sweden) 0.225 10/21/11 27,000,000 26,996,625 Royal Bank of Scotland Group PLC (United Kingdom) 0.170 10/3/11 9,500,000 9,499,910 State Street Corp. 0.250 12/8/11 10,500,000 10,495,042 State Street Corp. 0.200 12/7/11 8,400,000 8,396,873 Texas Instruments, Inc. 0.150 11/8/11 9,400,000 9,398,512 Toronto-Dominion Holdings USA, Inc. (Canada) 0.150 10/17/11 3,600,000 3,599,760 Toyota Credit Canada, Inc. (Canada) 0.240 10/17/11 9,480,000 9,478,989 Toyota Credit Canada, Inc. (Canada) 0.180 11/15/11 10,000,000 9,997,750 Wal-Mart Stores, Inc. 0.080 10/11/11 19,000,000 18,999,578 Westpac Banking Corp./NY 144A (Australia) 0.300 1/11/12 19,000,000 18,983,850 Total commercial paper (cost $291,091,272) 23 MUNICIPAL BONDS Maturity Principal AND NOTES (11.8%)* Yield (%) date Rating** amount Value Connecticut (0.4%) Yale University Commercial Paper 0.190 1/18/12 P-1 $7,000,000 $6,995,382 Indiana (2.4%) Indiana State Finance Authority VRDN, Ser. A M 0.130 2/1/35 VMIG1 9,000,000 9,000,471 Indiana State Finance Authority VRDN, Ser. A-1 M 0.130 2/1/37 VMIG1 2,000,000 2,000,000 Saint Joseph County Commercial Paper (University of Notre Dame) 0.240 12/1/11 P-1 6,264,000 6,260,200 Saint Joseph County Commercial Paper (University of Notre Dame) 0.152 10/3/11 P-1 6,000,000 5,999,150 Trinity Health Corporation Commercial Paper 0.200 10/31/11 P-1 9,000,000 8,997,300 Trinity Health Corporation Commercial Paper 0.160 10/7/11 P-1 13,000,000 12,999,653 Kentucky (0.6%) Kentucky Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C M 0.120 5/1/34 VMIG1 11,000,000 11,000,000 Maryland (2.2%) Howard County Commercial Paper 0.150 10/31/11 P-1 16,000,000 16,000,000 Howard County Commercial Paper 0.150 10/31/11 P-1 2,750,000 2,750,000 Johns Hopkins University Commercial Paper, Ser. A 0.140 11/15/11 P-1 5,000,000 5,000,000 Johns Hopkins University Commercial Paper, Ser. A 0.130 11/1/11 P-1 6,000,000 6,000,000 Johns Hopkins University Commercial Paper, Ser. B 0.130 10/4/11 P-1 13,400,000 13,400,000 Massachusetts (0.6%) Harvard University Commercial Paper 0.140 11/15/11 P-1 8,000,000 7,998,600 Harvard University Commercial Paper 0.180 10/3/11 P-1 4,200,000 4,199,958 Michigan (0.3%) University of Michigan VRDN (Hospital), Ser. B M 0.100 12/1/37 VMIG1 5,000,000 5,000,000 Montana (0.2%) Montana Facilities Finance Authority VRDN (Sisters of Charity), Ser. A M 0.140 12/1/25 VMIG1 2,825,000 2,825,000 Nevada (0.5%) Truckee Meadows Water Authority Commercial Paper, Ser. 06-B (Lloyds TSB Bank PLC/New York (LOC)) 0.150 10/6/11 P-1 9,600,000 9,600,000 24 MUNICIPAL BONDS Maturity Principal AND NOTES (11.8%)* cont. Yield (%) date Rating** amount Value New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority VRDN (University of New Hampshire), Ser. B-2 M 0.140 7/1/33 VMIG1 $2,975,000 $2,975,000 New York (0.7%) Trustees of Columbia University (The) Commercial Paper 0.150 10/13/11 P-1 13,000,000 12,999,350 North Carolina (0.1%) Wake County VRDN, Ser. B M 0.120 3/1/24 VMIG1 1,500,000 1,500,000 Ohio (0.2%) Columbus, Sewer VRDN, Ser. B M 0.100 6/1/32 VMIG1 3,530,000 3,530,000 Oklahoma (0.1%) Oklahoma State Capitol Improvement Authority State Facilities VRDN (Higher Education), Ser. D2 M 0.320 7/1/32 VMIG1 2,800,000 2,800,000 Tennessee (0.6%) Metropolitan Government Nashville & Davidson County, Health & Educational Facilities Board VRDN (Vanderbilt University), Ser. A-1 M 0.080 10/1/44 VMIG1 11,500,000 11,500,000 Texas (1.5%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.140 12/7/11 P-1 10,923,000 10,923,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.140 11/1/11 P-1 8,500,000 8,500,000 Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 M 0.150 10/1/29 VMIG1 3,795,000 3,795,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.140 12/7/11 P-1 5,476,000 5,476,000 Virginia (1.2%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.150 11/2/11 P-1 22,750,000 22,750,000 Total municipal bonds and notes (cost $222,774,064) 25 U.S. GOVERNMENT AGENCY Maturity Principal OBLIGATIONS (5.2%)* Yield (%) date amount Value Bank of America Corp. FDIC guaranteed notes, MTN, Ser. L k 2.100 4/30/12 $39,000,000 $39,430,069 Citigroup, Inc. FDIC guaranteed notes k 2.875 12/9/11 3,100,000 3,114,979 Federal Home Loan Bank discount notes 0.100 11/8/11 3,900,000 3,899,588 Federal Home Loan Bank discount notes 0.075 12/19/11 5,400,000 5,399,111 Federal Home Loan Mortgage Corp. discount notes 0.100 2/10/12 5,000,000 4,998,167 Federal Home Loan Mortgage Corp. discount notes 0.090 12/7/11 3,000,000 2,999,498 Federal Home Loan Mortgage Corp. discount notes 0.070 10/3/11 2,200,000 2,199,991 Federal National Mortgage Association discount notes 0.080 12/30/11 1,570,000 1,569,686 General Electric Capital Corp. FDIC guaranteed notes, FRN, MTN, Ser. G 1.267 12/9/11 7,000,000 7,013,255 General Electric Capital Corp. FDIC guaranteed notes, MTN Ser. G k 3.000 12/9/11 22,453,000 22,567,123 Wells Fargo & Co. FDIC guaranteed notes k 3.000 12/9/11 4,786,000 4,810,261 Total U.S. government agency obligations (cost $98,001,728) SHORT-TERM INVESTMENT FUND (5.2%)* Shares Value Putnam Money Market Liquidity Fund 0.10% e 97,046,017 $97,046,017 Total short-term investment fund (cost $97,046,017) CERTIFICATES OF DEPOSIT (3.9%)* Interest Maturity Principal rate (%) date amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.250 11/16/11 $7,500,000 $7,500,000 National Australia Bank/New York FRN (Australia) 0.235 10/6/11 28,000,000 28,000,000 Svenska Handelsbanken/New York, NY (Sweden) 0.200 10/6/11 4,540,000 4,539,596 Toronto-Dominion Bank/NY (Canada) 0.235 11/10/11 25,000,000 25,000,000 Westpac Banking Corp./NY (Australia) 0.230 12/9/11 9,250,000 9,249,096 Total certificates of deposit (cost $74,288,692) CORPORATE BONDS AND NOTES (3.5%)* Interest Maturity Principal rate (%) date amount Value Kommunalbanken AS sr. unsec. unsub. notes, EMTN, Ser. 1905 (Norway) 5.125 10/14/11 $13,000,000 $13,022,533 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) M 0.689 5/15/14 29,425,000 29,427,621 Svenska Handelsbanken/New York, NY 144A FRN (Sweden) M 0.376 6/8/17 23,500,000 23,500,000 Total corporate bonds and notes (cost $65,950,154) 26 TIME DEPOSITS (1.5%)* Interest Maturity Principal rate (%) date amount Value US Bank, NA/Cayman Islands 0.080 10/3/11 $28,500,000 $28,500,000 Total time deposits (cost $28,500,000) TOTAL INVESTMENTS Total investments (cost $1,892,954,890) Key to holding’s abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes LOC Letter of credit MTN Medium Term Notes VRDN Variable Rate Demand Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,881,945,175. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. k The rates shown are the current interest rates at the close of the reporting period. M The security’s effective maturity date is less than one year. TR Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plusinterest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. VRDN are floating-rate securities with a long-term maturity, that carry a coupon that resets every one or seven days. The rates shown are the current interest rates at the close of the reporting period. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, ifany (as a percentage of PortfolioValue): United States 75.1% Norway 2.2% Canada 7.1 United Kingdom 2.0 Australia 6.1 Cayman Islands 0.5 Japan 3.5 Switzerland 0.5 Sweden 3.0 Total 100.0% 27 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $369,598,963 $— Certificates of deposit — 74,288,692 — Commercial paper — 291,091,272 — Corporate bonds and notes — 65,950,154 — Municipal bonds and notes — 222,774,064 — Repurchase agreements — 645,704,000 — Short-term investment fund 97,046,017 — — Time deposits — 28,500,000 — U.S. government agency obligations — 98,001,728 — Totals by level $— The accompanying notes are an integral part of these financial statements. 28 Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $1,150,204,873 Affiliated issuers (identified cost $97,046,017) (Note 5) 97,046,017 Repurchase agreements (identified cost $645,704,000) 645,704,000 Cash 800 Interest and other receivables 1,513,062 Receivable for shares of the fund sold 3,717,098 Receivable for investments sold 125,000 Receivable from Manager (Note 2) 72,102 Total assets LIABILITIES Distributions payable to shareholders 10,800 Payable for shares of the fund repurchased 15,528,073 Payable for investor servicing fees (Note 2) 264,624 Payable for custodian fees (Note 2) 14,109 Payable for Trustee compensation and expenses (Note 2) 376,316 Payable for administrative services (Note 2) 8,405 Other accrued expenses 235,450 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,883,328,413 Distributions in excess of net investment income (Note 1) (1,609) Accumulated net realized loss on investments (Note 1) (1,381,629) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,739,458,117 divided by 1,742,398,397 shares) $1.00 Net asset value and offering price per class B share ($27,668,288 divided by 27,715,063 shares)* $1.00 Net asset value and offering price per class C share ($31,073,360 divided by 31,114,742 shares)* $1.00 Net asset value, offering price and redemption price per class M share ($31,296,274 divided by 31,343,492 shares) $1.00 Net asset value, offering price and redemption price per class R share ($18,508,316 divided by 18,537,229 shares) $1.00 Net asset value, offering price and redemption price per class T share ($33,940,820 divided by 33,998,820 shares) $1.00 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 29 Statement of operations Year ended 9/30/11 INVESTMENT INCOME Interest (including interest income of $53,806 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 5,582,642 Investor servicing fees (Note 2) 3,101,317 Custodian fees (Note 2) 35,390 Trustee compensation and expenses (Note 2) 170,497 Administrative services (Note 2) 54,152 Distribution fees — Class B (Note 2) 148,772 Distribution fees — Class C (Note 2) 123,177 Distribution fees — Class M (Note 2) 47,944 Distribution fees — Class R (Note 2) 86,057 Distribution fees — Class T (Note 2) 85,026 Other 673,813 Fees waived and reimbursed by Manager (Note 2) (5,924,605) Total expenses Expense reduction (Note 2) (20,026) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 224,432 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $244,962 $21,149 Net realized gain (loss) on investments 224,432 (745,853) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (246,692) (1,261,261) Class B (4,169) (26,733) Class C (3,340) (13,426) Class M (4,478) (24,426) Class R (2,342) (7,889) Class T (4,633) (18,187) Decrease from capital share transactions (Note 4) (392,018,220) (398,180,913) Total decrease in net assets NET ASSETS Beginning of year 2,273,759,655 2,674,017,194 End of year (including distributions in excess of net investment income of $1,609 and undistributed net investment income of$19,083, respectively) The accompanying notes are an integral part of these financial statements. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income Net asset Ratio (loss) value, Net realized Total from From Total return Net assets, of expenses to average beginning Net investment gain (loss) investment net investment From Total Net asset value, at net asset end of period to average netassets Period ended of period income (loss) on investments operations income return of capital distributions end of period value (%) a (in thousands) netassets (%) b (%) Class A September 30, 2011 .0001 .0001 (.0001) — .22 c .01 c September 30, 2010 .0001 (.0003) (.0005) — .32 c — c,d September 30, 2009 .0091 (.0001) (.0086) — .56 c,e .98 c,e September 30, 2008 .0327 (.0002) (.0325) (.0004) .56 e 3.28 e September 30, 2007 .0486 f — g (.0489) — .54 e 4.84 e,f Class B September 30, 2011 .0001 .0001 (.0001) — .22 c .01 c September 30, 2010 .0001 (.0003) (.0005) — .32 c .01 c September 30, 2009 .0060 (.0001) (.0054) — .91 c,e .68 c,e September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 e 2.83 e September 30, 2007 .0436 f — g (.0439) — 1.04 e 4.34 e,f Class C September 30, 2011 .0001 .0001 (.0001) — .22 c .01 c September 30, 2010 .0001 (.0003) (.0005) — .32 c — c,d September 30, 2009 .0060 (.0001) (.0054) — .89 c,e .62 c,e September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 e 2.66 e September 30, 2007 .0436 f — g (.0439) — 1.04 e 4.34 e,f Class M September 30, 2011 .0001 .0001 (.0001) — .22 c .01 c September 30, 2010 .0001 (.0003) (.0005) — .32 c — c,d September 30, 2009 .0080 (.0001) (.0074) — .68 c,e .83 c,e September 30, 2008 .0312 (.0002) (.0310) (.0004) .71 e 3.07 e September 30, 2007 .0471 f — g (.0474) — .69 e 4.69 e,f Class R September 30, 2011 .0001 .0001 (.0001) — .22 c .01 c September 30, 2010 .0001 (.0003) (.0005) — .32 c — c,d September 30, 2009 .0060 (.0001) (.0054) — .84 c,e .43 c,e September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 e 2.54 e September 30, 2007 .0436 f — g (.0439) — 1.04 e 4.32 e,f Class T September 30, 2011 .0001 .0001 (.0001) — .22 c .01 c September 30, 2010 .0001 (.0003) (.0005) — .32 c — c,d September 30, 2009 .0073 (.0001) (.0067) — .74 c,e .64 c,e September 30, 2008 .0302 (.0002) (.0300) (.0004) .81 e 2.93 e September 30, 2007 .0461 f — g (.0464) — .79 e 4.59 e,f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 9/30/11 9/30/10 9/30/09 Class A 0.28% 0.20% 0.02% Class B 0.78 0.70 0.17 Class C 0.78 0.70 0.19 Class M 0.43 0.35 0.05 Class R 0.78 0.70 0.24 Class T 0.53 0.45 0.09 d Amount represents less than 0.01% of average net assets. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 September 30, 2007 <0.01 f Reflects a non-recurring reallocation of balance credits which amounted to $0.0003 per share and 0.03% of average net assets. g Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam Money Market Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek to provide as high a rate of current income that Putnam Investment Management,LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund may invest without limit, and does invest significantly, in money market investments from the banking industry, such as certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. Putnam Management may consider, among other factors, credit, interest rate, and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classT shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR and classT shares also are generally not subject to a contingent deferred sales charge. In addition to the standard offering of classA shares, they are also sold to certain college savings plans and other Putnam funds. ClassB shares convert to classA shares after approximately eight years and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, classR and classT shares may differ based on each class’ distribution fee, which is identified in Note 2. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2010 through September 30, 2011. A) Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held 35 at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011, the fund had a capital loss carryover of $1,381,629 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $39,633 September 30, 2016 820,576 September 30, 2017 521,420 September 30, 2019 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. H) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted 36 accounting principles. For the reporting period ended, there were no temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $9,187 Capital loss carryforward (1,381,629) The aggregate identified cost on a financial reporting and tax basis is the same. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion, 0.205% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $5,924,605 as a result of this limit, and the net yield for the reporting period was 0.01%. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived Class A $— Class B 148,772 Class C 123,177 Class M 47,944 Class R 86,057 Class T 85,026 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 37 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $20,026 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,251, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classB, classC, classM, classR and classT shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.75%, 1.00%, 1.00%, 1.00% and 0.35% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.50%, 0.50%, 0.15%, 0.50% and 0.25% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $77,015 and $7,125, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA and classT shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA, classM or classT shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $147,197,736,241 and $147,582,509,718, respectively. 38 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 990,528,207 $990,528,207 1,180,161,205 $1,180,161,205 Shares issued in connection with reinvestment of distributions 213,881 213,881 1,212,178 1,212,178 990,742,088 990,742,088 1,181,373,383 1,181,373,383 Shares repurchased (1,382,829,728) (1,382,829,728) (1,530,355,684) (1,530,355,684) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 18,097,439 $18,097,439 26,963,672 $26,963,672 Shares issued in connection with reinvestment of distributions 3,174 3,174 23,770 23,770 18,100,613 18,100,613 26,987,442 26,987,442 Shares repurchased (27,561,663) (27,561,663) (55,861,947) (55,861,947) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 37,289,002 $37,289,002 19,900,410 $19,900,410 Shares issued in connection with reinvestment of distributions 2,891 2,891 12,316 12,316 37,291,893 37,291,893 19,912,726 19,912,726 Shares repurchased (28,200,918) (28,200,918) (25,659,403) (25,659,403) Net increase (decrease) Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 27,735,752 $27,735,752 37,346,778 $37,346,778 Shares issued in connection with reinvestment of distributions 3,841 3,841 23,205 23,205 27,739,593 27,739,593 37,369,983 37,369,983 Shares repurchased (32,448,948) (32,448,948) (47,632,333) (47,632,333) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassR Shares Amount Shares Amount Shares sold 15,430,410 $15,430,410 19,239,520 $19,239,520 Shares issued in connection with reinvestment of distributions 2,274 2,274 7,778 7,778 15,432,684 15,432,684 19,247,298 19,247,298 Shares repurchased (13,202,800) (13,202,800) (15,535,185) (15,535,185) Net increase 39 Year ended 9/30/11 Year ended 9/30/10 ClassT Shares Amount Shares Amount Shares sold 32,650,905 $32,650,905 17,248,155 $17,248,155 Shares issued in connection with reinvestment of distributions 4,465 4,465 18,031 18,031 32,655,370 32,655,370 17,266,186 17,266,186 Shares repurchased (29,736,404) (29,736,404) (25,293,379) (25,293,379) Net increase (decrease) Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $53,806 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $498,215,560 and $401,169,543, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 40 Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $265,654 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 41 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 42 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Independent Registered Treasurer and Principal Public Accounting Firm Accounting Officer Susan G. Malloy PricewaterhouseCoopers LLP Vice President and Beth S. Mazor Assistant Treasurer Trustees Vice President Jameson A. Baxter, Chair Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta John A. Hill This report is for the information of shareholders of Putnam Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
